Citation Nr: 0943841	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected shin splints, left leg.

2.  Entitlement to an initial compensable rating for the 
service-connected shin splints, right leg.

3.  Entitlement to an initial compensable rating for the 
service-connected degenerative changes, lumbosacral spine, 
prior to February 8, 2007, and entitlement to a rating in 
excess of 10 percent thereafter.  

4.  Entitlement to service connection for bronchial asthma.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years from 
April 1980 to August 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for bilateral shin 
splints and degenerative changes of the lumbar spine, and 
assigned initial noncompensable ratings for those 
disabilities.  The July 2002 rating decision also denied 
service connection for asthma and GERD.  

In a statement received at the RO in August 2003, the Veteran 
requested to, inter alia, reopen claims of service connection 
for GERD and asthma, and requested higher evaluations for the 
service-connected shin splints of the right and left legs, 
and for the degenerative changes of the lumbosacral spine.  
The RO initially issued a rating decision in August 2004 
which, in pertinent part, denied the claims for increase; 
however, in a December 2004 rating decision, the RO 
determined that the August 2003 correspondence was considered 
a timely notice of disagreement (NOD) with the July 2002 
rating decision, and  subsequently issued a statement of the 
case (SOC) in December 2004.  The Veteran followed up with a 
timely substantive appeal with his submission of a VA Form 9, 
received at the RO in February 2005.  

During the pendency of the appeal, the RO issued another 
rating decision in February 2007 that increased the 
noncompensable rating to 10 percent for the service-connected 
degenerative changes, lumbosacral spine, effective from 
February 8, 2007.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must 
consider whether there are distinct time periods during the 
entire appeal period where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran requested to appear for a travel board hearing 
before a Veterans Law Judge at the RO.  The hearing was 
scheduled for March 2008; however, in February 2008, the 
Veteran notified the RO that he would be unable to attend the 
scheduled hearing and requested that his claims file to be 
forwarded to the Board for appellate disposition.  

The issues of service connection for asthma and GERD, and the 
issues of entitlement to initial compensable ratings for the 
service-connected shin splints of the right and left legs are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Since service, the Veteran's service-connected 
lumbosacral spine degenerative changes have been productive 
of characteristic pain on motion; however, neither  muscle 
spasm on extreme forward bending, nor loss of unilateral 
spine motion in the standing position has been demonstrated, 
and limitation of motion of the lumbar spine has never been 
shown to be more than slight.

2.  At no time since September 26, 2003 has the service-
connected lumbosacral spine degenerative changes been 
productive of forward flexion of the thoracolumbar spine 
limited to 60 degrees or less, or the combined range of 
motion of the thoracolumbar spine of 120 degrees or less, and 
the evidence does not show muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating, but no higher, for the service-connected degenerative 
changes of the lumbosacral spine have been met since 
September 1, 2002, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 
5292, 5295 (in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (effective from 
September 26, 2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected degenerative changes of 
the lumbosacral spine have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5010, 5292, 5295 (in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran's initial claims of service 
connection were filed prior to his discharge from service, 
and it is unclear as to whether he was provided with a pre-
discharge duty-to-assist letter and/or whether the RO 
provided the appellant pre-adjudication notice prior to the 
July 2002 decision.  

Nevertheless, the Veteran was provided with a pre-discharge 
VA examination in conjunction with his claims, and he 
submitted a statement along with his claim in April 2002 
indicating that he had no additional treatment records other 
than what was contained in his service medical records.  

Regardless of whether or not the Veteran was provided with an 
adequate duty to assist notification letter advising the 
veteran of the evidence necessary to substantiate a claim for 
benefits, etc., and advising the Veteran as to the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the underlying service 
connection claim regarding the lumbosacral spine was granted, 
and therefore any defect with regard to the pre-adjudicatory 
notice, or lack thereof, is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because any notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letter in February 2007 that 
specifically addressed the issues of how VA assigns and 
effective date and the assignment of initial ratings for any 
grant of service connection.

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim as to the issue of entitlement to an increased 
rating for the service-connected degenerative changes of the 
lumbosacral spine.



II.  Increased Ratings

The Veteran seeks a higher rating for the service-connected 
degenerative changes of the lumbar spine, rating as 
noncompensable from September 1, 2002 to February 7, 2007, 
and rated as 10 percent disabling from February 8, 2007.

Where, as here, the Veteran appeals the initial rating 
assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The initial claim for service connection, on which the 
initial rating is based, was received in April 2002.  

During the course of the appeal, in September 2002, amended 
regulations governing ratings for intervertebral disc 
syndrome were made effective.  Then, in September 2003, the 
regulations governing rating all other service-connected 
disabilities of the spine were amended.  Generally, where the 
rating criteria are amended during the course of the appeal, 
both the former and the current schedular criteria are 
considered.  Should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  

Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  The old, and 
revised regulations pertaining to disabilities of the spine 
are applicable in this case and are considered in this 
decision.  Intervertebral disc syndrome has never been 
diagnosed or asserted, therefore the Board need not discuss 
the criteria (old or revised) pertaining to intervertebral 
disc syndrome.  

The Veteran's service-connected lumbar spine disability was 
initially rated as noncompensable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (pre-9/26/03).

Arthritis is rated pursuant to Diagnostic Code 5003 and 5010.  
Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Degenerative arthritis is rated 
pursuant to Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 governed limitation of motion of the lumbar spine.  
Diagnostic Code 5292 (2002) provided for the assignment of a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent disability evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5295 (2002) which evaluates 
lumbosacral strain, which provided for the assignment of a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation was assigned for 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory change, Diagnostic Code 5285 provided 
the criteria for rating residuals of a fractured vertebra.  
This code does not apply here because the evidence has never 
shown a fractured vertebra.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  Similarly, diagnostic codes pertaining to 
ankylosis are considered but are not applicable in this case 
because the Veteran does not have ankylosis of the lumbar 
spine segment.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  

VA examinations in June 2002, December 2003 and February 2007 
show some limitation of motion of the lumbar spine; however, 
at most, the lumbar spine was limited to 85 degrees of 
flexion and 20 degrees of extension.  Rotation was limited to 
at most 18 degrees on the left and 20 degrees on the right; 
and, lateral flexion was limited, at most to 30 degrees 
bilaterally.  There were no muscle spasms on any of the 
examinations, and x-rays in July 2003 were negative.  
Although the Veteran has consistently complained of pain, 
stiffness, difficulty sitting, getting up from sitting, and 
sleeping, there is no indication of neurological deficit, 
lower extremity weakness or any urinary and/or bowel 
disturbance.  At the most recent examination in February 
2007, the examiner noted pain and muscle tightness with all 
movements.  The Veteran indicated limitations with usual 
activities of lifting, pushing and bending, and also noted 
limitations regarding his employment, as far as standing on 
his feet for long periods of time with a lot of bending and 
lifting.  Diagnoses over the years have included recurrent 
lumbar myofascial strain with decrease in function; 
mechanical low back pain; and, muscle strain.  

Significantly, the Veteran's service-connected disability is 
characterized as degenerative changes of the lumbosacral 
spine; however, it appears that there is no objective x-ray 
evidence of degenerative arthritis of the spine.  Rather, the 
evidence of record, throughout the appeal period, tends to 
show that the Veteran has a consistent low back strain.  

Applying the criteria to the Veteran's low back disability, 
prior to the September 2003 regulatory change, an initial  
rating of 10 percent, but no higher is warranted for the 
service-connected lumbar spine disability based on the 
medical evidence of record that shows characteristic pain on 
motion of the lumbar spine.  

That is, the criteria for the assignment of an initial rating 
of 10 percent are met for the lumbosacral strain under either 
Diagnostic Code 5295 because characteristic pain on motion is 
demonstrated on VA examinations of June 2002, December 2003 
and February 2007.  Additionally slight limitation of motion 
is also demonstrated on these examinations, and as such, the 
criteria are met for the assignment of an in initial 10 
percent rating pursuant to Diagnostic Code 5292, under the 
old criteria in effect prior to September 26, 2003.  In this 
regard, a rating in excess of 10 percent is not assignable 
under either of these codes because the Veteran's service-
connected lumbosacral spine disability is not productive of 
moderate limitation of motion and chronic muscle spasms are 
not demonstrated.  Moreover, there is no indication that the 
Veteran's lumbar spine disability has a significant effect, 
if any, on the Veteran's ability to perform his job or his 
activities of daily living.  Although some restrictions in 
ability to bend and lift are noted, the assignment of the 10 
percent rating compensates the Veteran in this regard, 
particularly given the lack of limited motion or objective 
evidence of arthritis.  In sum, the Veteran's overall 
disability picture more nearly approximates that of slight 
limitation of motion, and characteristic pain on motion, 
warranting no more than a 10 percent rating under the old 
criteria, since the effective date of service connection.  

Thus, prior to the regulatory change (pre-September 2003), 
the criteria are met for the assignment of a 10 percent 
rating, but no higher, for the service-connected lumbar spine 
disability.  

Turning now to whether the criteria are met for higher 
ratings under the new rating formula, any rating assigned 
under the new rating formula may not be made effective until 
September 26, 2003, the date the new rating formula became 
effective.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, when 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
there is a vertebral body fracture with loss of 50 percent 
more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

A rating in excess of 10 percent is not applicable for the 
service-connected lumbar spine disability under the revised 
criteria because the evidence has never shown forward flexion 
of the thoracolumbar spine limited to 60 degrees or less; or, 
a combined range of motion of the thoracolumbar spine of 120 
degrees or less, and there is no evidence of chronic muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The overall disability 
picture of the lumbar spine has always more nearly 
approximated the criteria associated with the assignment of a 
10 percent rating.  Limitation of motion of the spine is 
minimal and noncompensable, there appears to be no arthritis 
of the lumbar spine, and there is no indication of disc 
disease.  Furthermore, chronic muscle spasms of the lumbar 
spine are not demonstrated.  

Similarly, ankylosis of the spine has never been 
demonstrated.  Separate evaluation based on neurological 
abnormalities is also not appropriate because the evidence 
does not show any significant neurological deficit.  There is 
no basis for a separate compensable neurological evaluation.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Consideration has been given to awarding a higher rating 
based on the provision of 38 C.F.R. § 4.40.  Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
this case, the Veteran demonstrates pain on motion.  However, 
he does not demonstrate enough additional range of motion 
loss due to pain on use or during flare-ups such that the 
next higher rating should be assigned.  The 10 percent rating 
currently assigned takes into account the Veteran's 
demonstrated pain on motion as well as his limitations with 
regard to bending and lifting.  

There is no doubt that the Veteran has back pain; however, 
the medical records reflect that the 10 percent rating 
currently assigned is appropriate given the objective 
findings and the examiners' opinions of record regarding the 
degree of functional limitation.  The three VA examinations 
of record demonstrate a lack of objective abnormalities 
associated with the Veteran's back pain, and based on his own 
admission, he appears to be functioning satisfactorily in his 
day to day activities.  Surgery has not been recommended, the 
Veteran does not have incapacitating episodes of 
intervertebral disc syndrome, and frequent hospitalizations 
are not shown.  

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The assignment of an initial 10 
percent for the service-connected degenerative changes of the 
lumbar spine is warranted; the preponderance of the evidence 
is against the assignment of an initial rating in excess of 
10 percent for the service-connected lumbar spine disability; 
there is no doubt to be resolved; and a rating in excess of 
10 percent rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected lumbar spine disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  There is no doubt that the Veteran has 
some impairment of his lumbar spine which causes discomfort, 
but which does not result in time off from work.  Although 
some discomfort and functional limitation is noted, such as 
trouble bending over, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent rating, but no higher, for the service-
connected degenerative changes of the lumbosacral spine is 
granted, effective from September 1, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for the service-connected 
degenerative changes of the lumbosacral spine is denied.  


REMAND

The veteran seeks service connection for asthma and GERD, and 
seeks initial compensable ratings for the service-connected 
shin splints of the right and left legs.  

The RO denied the Veteran's claims of service connection for 
asthma and GERD because there was no definitive diagnosis of 
either disability shown in the service treatment records, as 
noted by the VA examiner in June 2002.  

However, service treatment records, including records dated 
in February 2002 from a private allergy and asthma consultant 
note that the Veteran had a chronic cough of uncertain 
etiology, but that certainly GERD may play a role.  
Additionally, it was thought that the Veteran's cough could 
be due to intermittent bronchospasm, and the doctor suspected 
that the Veteran had a "cough variant asthma."  The same 
doctor opined that there was a good chance that GERD was 
existing to some degree and was acting as a trigger.  

In light of the intertwined nature of the two claimed 
conditions, and the high likelihood that the Veteran indeed 
has some underlying GERD and/or asthma disability that had 
its onset during service, the Veteran should be afforded a VA 
examination to determine whether it is at least as likely as 
not that the Veteran has a current diagnosis of GERD and/or 
asthma.  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Regarding the bilateral shin splints, the Veteran was 
diagnosed with shin splints during service, and service 
treatment records dated as recently as August 2001 show 
treatment for symptomatic shin splints of both legs.  
However, the extent or severity of the shin splints has never 
been determined, in part because there has been no objective 
testing.  There is no indication as to whether the Veteran 
has stress fractures associated with the shin splints, and/or 
whether he has muscle damage associated with the shin 
splints, and/or what, if any, functional impairment is 
suffered as a result of the shin splints.  It does not appear 
that any x-rays or other radiographic testing, or any bone 
scans have ever been performed.  Thus, the current record is 
inadequate for purposes of rating the service-connected shin 
splints.  The Veteran also maintains that he has flat feet, 
and this problem exacerbates his shin splints, and that has 
never been addressed by a medical professional.  

Currently, the Veteran's shin splints are rated under 
Diagnostic Code 5022, which rates periostitis, and provides 
that this condition would be rated under Diagnostic Code 
5003, as degenerative arthritis.  Other diagnostic codes must 
be considered, in order to provide him with the most 
beneficial rating.  For shin splints, the Board may consider 
Diagnostic Code 5262 pertaining to impairment of the tibia or 
fibula, and Diagnostic Code 5312, which addresses the Muscle 
Group.  The function of Group XII muscles is dorsiflexion; 
extension of toes; and stabilization of arch.  These muscles 
include tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius.  The Rating 
Schedule provides a noncompensable disability rating where 
there is slight muscle injury, a 10 percent disability rating 
where there is moderate muscle injury, a 20 percent 
disability rating where there is moderately severe muscle 
injury, and a 30 percent disability rating where there is 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5312.

Thus, on remand, the Veteran's shin splints should be 
examined, with all appropriate tests conducted to determine 
the current nature, extent and severity.  In addition, the 
examiner should determine whether there is muscle damage 
involved, if there is impairment of the tibia and fibula, 
limitation of motion, stress fractures, and any other 
objective findings to support the Veteran's complaints of 
pain.  

Any additional pertinent VA and/or private medical evidence 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
claimed asthma, GERD, and service-
connected shin splints of the right and 
left legs, not already associated with 
the claims file.  

2.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and likely etiology of the claimed 
asthma and GERD.  The claims folder 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical history referable 
to the claimed asthma and GERD.  The 
examiner should first identify if any 
such disabilities exist, and if so, 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current asthma 
and/or GERD had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  In particular, the examiner should 
consider the service treatment records 
including the 2002 records from the 
allergy/asthma specialist, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right and left shin splints in terms of 
the Rating Schedule.  All indicated 
tests, including X-rays, bone scans, 
range of motion studies, and any other 
appropriate testing must be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine if the shin 
splints are productive of stress 
fractures or other bone damage, 
arthritis, muscle injury/damage and/or 
whether the Veteran's flat feet 
exacerbate the pain associated with the 
right and left shin splints.  The 
examiner should also opine as to what 
extent pain limits the functional ability 
of the legs in terms of additional 
functional limitation due to pain.  The 
examiner should describe the extent the 
right and left legs exhibit weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


